UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1140


SUKHBIR SINGH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 2, 2009            Decided:   December 30, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas J. Mundy, NICHOLAS J. MUNDY, PLLC, Brooklyn, New York,
for Petitioner.   Tony West, Assistant Attorney General, Daniel
E. Goldman, Senior Litigation Counsel, Andrew B. Insenga, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sukhbir         Singh,      a     native       and        citizen       of    India,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)          dismissing        his     appeal        from    the    immigration

judge’s order denying his second motion to reopen.                                   We deny the

petition for review.

              We review the denial of a motion to reopen for abuse

of    discretion.            INS   v.    Doherty,          502    U.S.      314,    323     (1992);

Stewart v. U.S. INS, 181 F.3d 587, 595 (4th Cir. 1999).                                     Motions

to reopen “are disfavored . . . [because] every delay works to

the   advantage         of   the    deportable          alien         who   wishes    merely      to

remain in the United States.”                     Doherty, 502 U.S. at 323.                      The

court     will     reverse         the        Board’s      decision          only     if    it   is

“arbitrary,        irrational,           or     contrary         to    law.”         Sevoian     v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002).

              By regulation, a motion to reopen “must be filed no

later than 90 days” after the date on which the administrative

decision      at   issue       becomes         final.        8    C.F.R.       §    1003.2(c)(2)

(2009).       The ninety day time limit does not apply (1) if the

alien is claiming “changed country conditions arising in the

country of nationality or the country to which removal has been

ordered, if such evidence is material and was not available and

would   not      have    been      discovered         or    presented        at     the    previous

proceeding,”        8 U.S.C. § 1229a(c)(7)(C)(ii) (2006), or (2) if

                                                 2
the   alien    is    seeking    to   reopen       a   removal      order    entered     in

absentia and files the motion within 180 days of the entry of

the order of removal or if the alien failed to receive notice of

the hearing or did not appear through no fault of the alien

because the alien was in federal or state custody.                         See 8 C.F.R.

§ 1003.23(b)(4)(ii) (2009).

              Insofar as Singh believes he did not receive proper

notice of the hearing, that issue is abandoned because he does

not raise the issue in his opening brief.                        See Yousefi v. INS,

260 F.3d 318, 326 (4th Cir. 2001); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999).                       We further find the

Board   did    not   abuse     its   discretion       in   dismissing       the    appeal

because Singh failed to show he was entitled to any of the

relief he was seeking.

              Accordingly,      we   deny       the   petition     for     review.      We

dispense      with    oral     argument     because        the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            3